JOHN B. ROBBINS, Judge, dissenting. 17When reviewing a challenge to the sufficiency of the evidence we are required to view the evidence in the light most favorable to the State, considering only the evidence that supports the verdict. Terry v. State, 366 Ark. 441, 236 S.W.3d 495 (2006). In my view, the inculpatory circumstantial evidence presented by the State in this case amounted to substantial evidence supporting Mr. Slater’s conviction for delivery of cocaine. Therefore, I respectfully dissent from the majority’s opinion reversing his conviction. In this case, the confidential informant was searched and given buy money, and there was ample evidence that he purchased cocaine because he provided a quantity of the drug to the police after the undercover operation was completed. And contrary to Mr. Slater’s argument, there was substantial evidence that Mr. Slater was the person who sold the cocaine. The evidence showed that Mr. West came into contact with only two men during the police surveillance. There was testimony that when an informant goes to make a drug purchase and someone gets in his vehicle and leaves, it indicates that they are going somewhere else to buy drugs. In the present case, Mr. West drove from the business to the parking lot exit with the first man apparently giving directions, but he stopped and backed up when Mr. Slater drove into the parking lot. Then Mr. West parked his truck, and after Mr. Slater talked briefly with Mr. West, Mr. Slater went into the office and returned alone, and the two men engaged in further conversation. The view of the men was obstructed by the truck, but Officer Talley testified that he could see their heads and bodies moving around as they spoke. Although the |saudio recording was of low quality and did not capture the drug transaction itself, it did indicate that when Mr. West entered the office he told the first man that he wanted to see Donnie and was looking for a “forty.” Officer Chastain testified that from the conversation on the recording he could say that the first man did not make a sale. Mr. Slater was the only other person the informant contacted during the relevant time frame, and this evidence was of sufficient force to compel the jury’s conclusion that Mr. Slater delivered the cocaine without resorting to speculation or conjecture. Because the evidence presented by the State excluded every other reasonable hypothesis other than Mr. Slater’s guilt, I would affirm his conviction. WYNNE, J., joins in this dissent.